FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

STEVEN FISHER,                           
                  Plaintiff-Appellee,
                 and
SANDRA FISHER,
                            Plaintiff,
                  v.                           No. 04-16095
CITY OF SAN   JOSE,                              D.C. No.
                                             CV-01-21192-PVT
               Defendant-Appellant,
               and
                                             Northern District
                                               of California,
CITY OF SAN JOSE POLICE                           San Jose
DEPARTMENT; OFFICER BOLER;                        ORDER
OFFICER BARNETT; OFFICER CORREA;
OFFICER ESQUIVEL; OFFICER HONDA;
OFFICER KINSWORTHY; OFFICER
O’BRIEN; OFFICER RYAN; OFFICER
NGUYEN,
                      Defendants.
                                         
                    Filed March 14, 2008


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.


                             2653
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2008 Thomson/West.